Citation Nr: 0522213	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-33 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability.  

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a total disability rating 
based on individual unemployability and special monthly 
compensation.  He responded by filing a December 2002 Notice 
of Disagreement regarding these determinations.  In August 
2004, he was sent a Statement of the Case by the RO, and he 
responded with a September 2004 VA Form 9, perfecting his 
appeal of these issues.  

In response to a June 2005 motion, the veteran's appeal was 
advanced on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a total disability rating based on 
individual unemployability and special monthly compensation 
based on the need for aid and attendance and/or housebound 
status.  In his September 2004 VA Form 9, he stated he was 
awarded Social Security Disability benefits based, in part, 
on his service-connected bilateral knee disabilities.  
However, the medical records associated with his Social 
Security claim have not been obtained by VA.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  These efforts include obtaining 
pertinent federal government records, including Social 
Security Administration records, when such records are made 
known to VA.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

In the present case, the records associated with the 
veteran's Social Security Disability claim are pertinent to 
his pending claim and therefore must be obtained prior to any 
final adjudication by VA.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.  The RO should contact the Social 
Security Administration and request all 
medical records related to the veteran's 
award of Social Security Disability 
benefits.  If no such records are 
available, that fact should be noted for 
the record.  

2.  Thereafter, the RO must reconsider, 
based on any additional evidence added to 
the record, the veteran's pending claims 
for a total rating and special monthly 
compensation.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

